DETAILED ACTION
This is in response to the application filed on 02/13/2020 in which claims 1-8 are preserved for examination and claims 9-21 are in withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/31/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement filed 04/21/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Election/Restrictions
The Examiner has restricted the claims of the instant application as following:
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-8 drawn to clustering data based on user input, classified in G06K/6254.

  	Inventions I and II are related as combination and subcombinations.  
Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particular subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  
In the instant case, the combination (I) as claimed clustering data based on user input does not require the subcombination (II) claimed generating buckets or clusters based on data signature, and has utility by itself.  The combination (II) as claimed generating buckets or clusters based on data signature does not require the subcombination (I) claimed clustering data based on user input, and has utility by itself. Therefore, the inventions are distinct; however, they could be usable together.
Because these inventions are distinct for the reasons given above and the search required for I is not required for II restriction for examination purposes as indicated is proper.
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art because of their recognized divergent subject matter, restriction for examination purposes as indicated is proper.
During a telephone conversation with Michael Tieff on 01/18/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-8. Affirmation of this election must be made by applicant in replying to this Office action. s 9-21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Interpretation - 35 USC § 101
The Examiner interprets “one or more computer-readable storage media” of claims 1-8 as non-transitory storage media based on paragraphs 55-56 of current specification that excludes “communication media” such as carrier wave and signal from the computer storage media.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter of abstract ideas. 
Step 1:
Claims 1-8 are directed to a computer-readable storage media (i.e. article of manufacture) which is one of the statutory categories of invention.
Step 2A:
Prong 1:
Claim 1 is directed to an abstract idea without significantly more. The claim recites receiving data provisionally grouped into clusters, displaying a portion of representation of data, receiving indication from a user to that the portion of the 
Claim 3 recites receiving data, clustering data, identifying data is not clustered, receiving indication from user that a first portion of data is not clustered is meaningful and a second portion that is superficial, and associating weights to the first and second portions and clustering data. As such, a person could receive data on a piece of paper, cluster it and determine the data that is not clustered. The person could identify a first portion of data that is meaningful and another portion that is superficial and assign weights to them and cluster the data. 
As it seen above, the steps of claims 1 and 3 could be performed on a piece of paper using a pen and/or in human mind that falls within at least one groupings of abstract ideas enumerated in the 2019 PEG because the claim does not include any limitations requiring computer implementation. The claims involves evaluation and judgements that are considered to be mental process. Thus, the claimed invention of claims 1 and 3 are directed to an abstract idea of mental process. 
Prong 2:
This judicial exception is not integrated into a practical application. Claims 1 and 3 recite a generic computer components (e.g. a “memory” and a “processor”) to 
Accordingly, this additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application. 
Claims 1 and 3 recite a generic computer components (e.g. a “memory” and a “processor”) to implement the steps of the invention. The processor and memory are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the functions of receiving and displaying data in the claims could be interpreted as receiving and showing data on a piece of paper. Furthermore, arguendo, even if the functions of receiving and displaying data by a processor/computer could be interpreted as 
Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Thus, the claimed additional elements individually and in combination do not amount significantly more than abstract idea.
Regarding dependent claims 2 and 4-8,
the dependent claims also lack additional elements that sufficient to amount to significantly more than abstract idea found in the independent claims. The limitations of dependent claims for indication determination of data do not amount significantly to more than abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “meaningful” and “superficial” in claim 3 are a relative term which renders the claim indefinite. The terms “meaningful” and “superficial” are not defined by 
Furthermore, 
Claim 3 at the beginning of the claim recites clustering data and later at the end of the claim cluster the data again. It is not clear whether the same clustered data is clustered or re-clustered based on weight factors, or “the data that is not associated with a cluster” is clustered. As such, it makes the claim ambiguous and renders the claim indefinite. 
Regarding claims 4-8,
said claims dependent on the rejected claim 3 and inherit the same deficiency. Therefore, claims 4-8 are rejected for the same reason set forth in rejections of claim 3.

First Art Rejection:
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu et al., US 2014/0207716 (Hsu, hereafter).
Regarding claim 1,
Hsu discloses one or more computer-readable storage media storing computer-readable instructions that, when executed, instruct one or more processors to perform operations comprising: 
receiving a set of data provisionally grouped into clusters (See Hsu: at least Fig. 4-6, para 48-49, 51, 53, 56, and 61, initially clustering the input data); 
displaying a representation of a portion the provisionally grouped data (See Hsu: at least Fig. 4-6, para 48, 49, 51, 53, 56, and 61, displaying data element(s) on a user interface for navigating and reviewing by a user); 
receiving an indication from a user that the portion of the provisionally grouped data belongs in a first group or an indication from the user that the portion of the provisionally grouped data belongs in a second group, the indication based at least in part on a trigger of the user, an experience of the user, an understanding of the user, a recognition of the user, or a combination thereof (See Hsu: at least Fig. 4-6, para 48-49, 51, 53, 56, and 61, the user determines that some data elements belong to particular cluster based on a probability which is a recognition and understanding of the user); and 
clustering the set of data based at least in part by emulating the user based at least in part on the indication from the user (See Hsu: at least para Fig. 4-6, 48- 49, 51, 53, 56, and 60-61, clustering the data based on training models emulating the user).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al., US 2014/0207716 in view of Malik et al., US 2010/0174670 (Malik, hereafter).
Although Hsu discloses receiving indication from a user that the portion of the provisionally grouped data belongs in a cluster/group, Hsu does not explicitly teach a group or cluster include a subgroup.  
On the other hand, Malik disclose a hierarchy of clusters in which a cluster contains sub-clusters or subgroups (See Malik: at least Fig. 5-10 and para 5 and 66-68). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Fisher with Malik’s teaching in order to make the indication from a user comprise an indication that the portion of the provisionally grouped data belongs in a subgroup of the first group or second group, the subgroup not the same as one of the clusters.  The motivation for doing so would have been to improve functionality of the invention by generating a hierarchy of clusters including subgroups or sub-clusters based on clustering resolution and assigning a data element to a subgroup of a cluster with higher clustering resolution.

s 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al, US 2011/0295773 (Fisher, hereafter) in view of Paparizos et al., US 2009/0327256 (Paparizos, hereafter).
Regarding claim 3,
Fisher discloses one or more computer-readable storage media storing computer-readable instructions that, when executed, instruct one or more processors to perform operations comprising: 
receiving data; clustering the data based at least in part on a clustering algorithm to create clustered data comprising data associated with a cluster and data not associated with a cluster (See Fisher: at least Fig. 9-10, para 4, 32-44, 79, and 82, clustering data that comprises data associated with a cluster and unassociated data with a cluster); 
identifying the clustered data not associated with a cluster (See Fisher: at least Fig. 9-10, para 4, 32-44, 79, and 82).
Although Fisher discloses identifying the portions of data items (i.e. textual parts such as title, abstract, and/or title) and assigning weight to them, and clustering the data based on assigned weights (See Fisher: at least para 53-54, 57), Fisher does not expressly teach a user indicates a first portion of the data not associated is meaningful data, a second portion of the data is superficial data, and associating a first weight factor to the first portion and a second weight factor to the second portion.
On the other hand, Paparizos discloses identifying by a user important tokens (i.e. meaningful) and unimportant tokens of a data item and associating weights with the tokens (See Paparizos: at least para 37). Therefore, it would have been obvious to one receiving an input from a user indicating a first portion of the clustered data not associated with a cluster is meaningful data, a second portion of the clustered data not associated with a cluster is superficial data, or a combination thereof; associating a first weight factor to the first portion and a second weight factor to the second portion; and 56Attorney Docket No. 10171-540US3 clustering the data based at least in part on the clustering algorithm, the first weight factor, and second weight factor with reasonable expectation of success. The motivation for doing so would have been to improve clustering of data that is not associated with a cluster by analyzing the data to determine whether the data could be associated with a cluster by determining the important/meaningful and unimportant portions of data. 
Regarding claim 4, 
the combination of Fisher and Paparizos discloses wherein the first weight factor is greater than the second weight factor  (See Fisher: at least para 53-54, 57 and Paparizos: at least para 37).  
Regarding claim 5, 
the combination of Fisher and Paparizos discloses wherein the first weight factor is greater than the second weight factor, and the second weight factor is zero  (See Fisher: at least para 53-54, 57 and Paparizos: at least para 37).  
Regarding claim 6, 
the combination of Fisher and Paparizos discloses wherein the indication that the first portion is meaningful comprises selecting the first portion, highlighting the first portion, underlining the first portion, checking one or more boxes associated with the first portion, un-checking one or more boxes associated with the first portion touching the first portion, speaking the first portion, typing the first portion, or a combination thereof  (See Fisher: at least para 53-54, 57 and Paparizos: at least para 37).  
Regarding claim 7, 
the combination of Fisher and Paparizos discloses wherein the indication that the second portion is superficial comprises selecting the second portion, crossing out the second portion, highlighting the second portion, underlining the second portion, checking one or more boxes associated with the second portion, un-checking one or more boxes associated with the second portion touching the second portion, speaking the second portion, typing the second portion, or a combination thereof  (See Fisher: at least para 53-54, 57 and Paparizos: at least para 37).  
Regarding claim 8, 
the combination of Fisher and Paparizos discloses wherein the data comprises words, phrases, sentence fragments, sentences, documents, photos, images, DNA sequences, sounds, gestures, databases, language models, or combinations thereof  (See Fisher: at least para 71 and Paparizos: at least para 37).  




Second Art Rejection:

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhattacharya et al., US 2012/0072421 (Bhattacharya, hereafter).
Regarding claim 1,
Bhattacharya discloses one or more computer-readable storage media storing computer-readable instructions that, when executed, instruct one or more processors to perform operations comprising: 
receiving a set of data provisionally grouped into clusters (See Bhattacharya: at least para 3, 24, and 28-29); 
displaying a representation of a portion the provisionally grouped data (See Bhattacharya: at least para 3, 24, and 28-29); 
receiving an indication from a user that the portion of the provisionally grouped data belongs in a first group or an indication from the user that the portion of the provisionally grouped data belongs in a second group, the indication based at least in part on a trigger of the user, an experience of the user, an understanding of the user, a recognition of the user, or a combination thereof (See Bhattacharya: at least para 3, 24, and 28-29, the analyst indicate that data ; and 
clustering the set of data based at least in part by emulating the user based at least in part on the indication from the user (See Bhattacharya: at least para 3, 24, and 28-29).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya et al., US 2012/0072421 in view of Malik et al., US 2010/0174670 (Malik, hereafter).
Although Hsu discloses receiving indication from a user that the portion of the provisionally grouped data belongs in a cluster/group, Hsu does not explicitly teach a group or cluster include a subgroup.  
On the other hand, Malik disclose a hierarchy of clusters in which a cluster contains sub-clusters or subgroups (See Malik: at least Fig. 5-10 and para 5 and 66-68). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Fisher with Malik’s teaching in order to make the indication from a user comprise an indication that the portion of the provisionally grouped data belongs in a subgroup of the first group or second group, the subgroup not the same as one of the clusters.  The motivation for doing so would have been to improve functionality of the invention by generating a hierarchy of clusters including subgroups or sub-clusters based on clustering resolution and assigning a data element to a subgroup of a cluster with higher clustering resolution.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ben Shahar et al., US 2014/0304257 disclosing identifying significant and insignificant portions of data. See paragraph 31.
Venkataraman et al., US 2008/0071771 disclosing dynamically rearranging search results into hierarchically organized concept clusters are provided. 

Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291. The examiner can normally be reached M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hares Jami/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        01/28/2022